DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

RCE
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/19/2022 has been entered.

Response to Remark

This communication is considered fully responsive to the amendment filed on 07/19/22.
a. Independent claims 25, 30, 35, and 40 have been amended.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 25-44 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al. (US 2016/0323917, “Hwang”; hereinafter Hwang’s provisional 61/922,056 is “Prov’056”) in view of Lee et al. (US 2016/0353440, "Lee") and further in view of Gao et al. (US 2016/0330723, “Gao”).
Regarding claim 25, Hwang discloses a method performed by a user equipment for performing preamble transmissions on a random access channel to a network node (Hwang, See ¶.11, the PRACH resource may be determined by a transmission period corresponding to the random access preamble and a start timing of the random access preamble within the transmission period), the method comprising:
- receiving a system frame number, SFN, from the network node (Hwang, See ¶.160, Configuration Solution 1-2 presents a solution for configuring a SFN (System Frame Number) and a subframe index through a SIB and for designating a PRACH transmission starting point in accordance with the SFN and subframe set; See Prov’056, pg.24, Alt1: A System frame number (SFN) and a subframe index are configured through the SIB, and a PRACH transmission starting point may be designated; See Prov’056, pg.4, ¶,4, If the PDCCH is for system information (more specifically, a system information block (SIB) to be described below)); 
- receiving a random access channel configuration from the network node (See Prov’056, pg.4, ¶.1, control information transmitted through the PDCCH is referred to as downlink control information (DCI). The DCI includes uplink or downlink scheduling information; See Prov’056, pg.6, ¶.1, a PDCCH carries a message known as Downlink Control Information (DCI), which includes resource assignments and other control information for a UE or group of UEs; See pg.24, ¶.1, a method for configuring a starting point of the PRACH transmission. Alt0: The PRACH resource having the fastest time point is configured as the starting point for each period of a pre-designated frame unit. The period of the pre-designated frame unit may be configured as a repetition level having the longest period among the repetition levels, and the PRACH resource may be limited to as a resource respective to the corresponding repetition level);
- determining, based on a physical-layer cell identity, a cell identifier associated with a cell to which the network and the user equipment belong (Prov’056, See pg.27, ¶.2, the corresponding resource may also be used as resource that is to be used when performing frequency hopping with respect to the repeated PRACH. Basically, SFN or a format that is related to the subframe index may be considered for the Hopping pattern, and, the hopping pattern may be cell-specifically decided with respect to all cases. Alternatively, whether or not the hopping is performed and the hopping pattern may be independently configured in accordance with the parameter set; Examiner’s Note: Lee discloses the method of “determining, based on physical-layer cell identity, cell identifier”);
- determining a number of times, R, a preamble transmission is to be repeated (Prov’056, See pg.24, Alt1: …the SFN is repeated in accordance with a pre-configured period or a specific period that is configured in the SIB; pg.25, <Configuration of a resource that can be used in Repeated PRACH transmission > In performing repetition of the PRACH, the resource allocation may be configured with respect to contiguous subframes, or the resource allocation may be configured with respect to non-contiguous subframes based on the resource distribution efficiency. As the above-described method for configuring resources respective to noncontiguous subframes, a method of configuring resources that are designated in the PRACH resource configuration may be considered. For example, in case the PRACH resource configuration allocates the first subframe of each frame as the PRACH resource, the PRACH that is to perform the repetition 10 times may be transmitted from each first subframe throughout 10 subframes. Additionally, based on the multiplexing between PRACHs with respect to the repetition levels); 
- determining a starting subframe for the preamble transmission(s) based at least on the received SFN (Prov’056, See pg.24, configuring a starting point of the PRACH transmission based on …Alt1: SFN), the received random access channel configuration (Prov’056, See pg.24, Alt0: The PRACH resource having the fastest time point is configured as the starting point for each period of a pre-designated frame unit. The period of the pre-designated frame unit may be configured as a repetition level having the longest period among the repetition levels), the cell identifier (Lee discloses the limitation), and the determined number of times, R, the preamble transmission is to be repeated (Prov’056, See pg.24-25 as mentioned above), wherein the starting subframe is offset by an offset value being a cell-specific value associated with the cell, wherein the offset value is different from the cell identifier (Prov’056, See pg.24, Alt2: A first period, a second period, and an offset are configured in a SIB and a PRACH transmission Starting point is decided by using a combination of the above; See pg.24, the offset may refer to the offset value of the PRACH transmission starting point respective to each repetition level, which is applied based on the PRACH start timing; See pg.24, fig.9, Offset 1 is for PRACH Tx starting point for repetition 0 and Offset 2 is for starting point for repetition level 2); and
- transmitting, to the network node, the preamble repeatedly starting in the determined starting subframe (Prov’056, See pg.24, Fig.9, PRACH Tx starting point for repetition level 0 & 1).
Hwang discloses that “the corresponding resource may also be used as resource that is to be used when performing frequency hopping with respect to the repeated PRACH. Basically, SFN or a format that is related to the subframe index may be considered for the Hopping pattern, and, the hopping pattern may be cell-specifically decided with respect to all cases (See Prov’056, See pg.27, ¶.2),” but does not explicitly disclose the limitations “determining, based on a physical-layer cell identity, a cell identifier.” However, Lee discloses “determining, based on a physical-layer cell identity, a cell identifier (See ¶.78, The synchronization signals may convey information regarding the physical cell identity (cell ID) of the cell; See ¶.371, The subset of subframes containing CE mode specific common search space may be defined as a function of at least one of subframe number, SFN number, physical cell-ID; See ¶.383, a CE-SIB may be transmitted in a subset of radio frames. The radio frames containing a CE-SIB may be defined as a function of physical cell-ID (PCI)).”
Hwang and Lee do not explicitly disclose what Gao discloses “a different starting subframe is determined for corresponding cells based on respective cell identifier (Gao, See fig.8, starting subframe set based on cell ID; 

    PNG
    media_image1.png
    343
    561
    media_image1.png
    Greyscale

See ¶.59, the starting subframe set and/or subset is cell-specific, that is, the starting subframe set and/or subset changes from cell to cell, in order to randomize the inter-cell interference; Examiner’s Note: Hwang also discloses the method of cell-specific for preamble transmission).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the method of “determining, based on a physical-layer cell identity, a cell identifier” as taught by Lee and “a different starting subframe is determined for corresponding cells based on respective cell identifier” as taught by Gao into the system of Hwang, so that it provides way of randomizing the inter-cell interference based on the cell ID (Gao, See ¶.59).

Regarding claim 26, Hwang discloses “the SFN is received from the network node in a Master Information Block, MIB (Hwang, See ¶.68, MIB (Master Information Block); Lee further discloses MIB, See ¶.79 and ¶.136).”

Regarding claim 27, Hwang discloses “the random access channel configuration is received from the network node in a System Information Block, SIB (See ¶.15, SIB).”

Regarding claim 28, Hwang discloses “the starting subframe is further determined based on an offset (See fig.11, offset for PRACH starting point).”

Regarding claim 29, Hwang discloses “the offset depends on the received random access channel configuration (Hwang, See ¶.13, ¶.15, and Prov’056, See pg.24, Alt2: a first period, a second period, and an offset are configured in a SIB which includes random access channel configuration).”

Regarding claim 30, it is a user equipment claim corresponding to the method claim 25 and is therefore rejected for the similar reasons set forth in the rejection of the claim.

Regarding claims 31-34, they are claims corresponding to claims 26-29, respectively and are therefore rejected for the similar reasons set forth in the rejection of the claims.

Regarding claim 35, it is the method claim performed by a network node corresponding to the method claim 25 performed by a user equipment and is therefore rejected for the similar reasons set forth in the rejection of the claim.

Regarding claims 36-39, they are claims corresponding to claims 26-29, respectively and are therefore rejected for the similar reasons set forth in the rejection of the claims.
Regarding claim 40, it is a network node claim corresponding to the method claim 35 and is therefore rejected for the similar reasons set forth in the rejection of the claim.

Regarding claims 41-44, they are claims corresponding to claims 26-29, respectively and are therefore rejected for the similar reasons set forth in the rejection of the claims.

Response to Arguments
Applicant's arguments filed have been considered. But, in view of the applicant’s amendment to the claims, examiner has clarified and totally remapped the rejection to the argued claim limitations, using the prior art of record in the current prosecution of the claims and new prior art by Hwang (Prov’056) and Gao. The previous 103 rejection over Yang in view of Lee has been replaced with a new 103 rejection over Hwang in view of Lee and further in view of Gao.

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNG H PARK whose telephone number is (571)272-8565. The examiner can normally be reached on Mon-Fri during M-F: 6:30 AM-3:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


	/JUNG H PARK/
            Primary Examiner, Art Unit 2411